Title: Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst to John Adams, 10 Feb. 1786
From: Van Staphorst, Jacob,Van Staphorst, Nicholas,Willink, Wilhem,Willink, Jan
To: Adams, John


          
            
              Sir
            
            

              Amsterdam

              The 10th: feby.
                1786
            
          

          We are favour’d with your Excelly’s
            Most Esteemed Letter of the 20th. Janry. advising us your Acceptance of a Bill for Twelve Guineas in favour of Mr. Grand, of which due notice is taken.
          Likewise of your Draft on Messr. C. R.
            Pullers of £150.— in favour of Collo. Smith, to which due
            honour is paid by P. Gentn..
          We are Kindly Obliged to your Excelly.
            for his gracious Compliments of the Season, we have the Honour to Reciproquate Our best
            Wishes, for your Health, happiness and Prosperity during the Ensuing and Many following
            years.
          We have the Honour to Remain With / respectfull Regard. / Sir /
            Your Excelly. Most Obt. Humble
            Servants


          
            
              Wilhem & Jan Willink
            
          
          
            
              Nic. & Jacob van Staphorst.
            
          
        